Case: 12-40252       Document: 00512119019         Page: 1     Date Filed: 01/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 21, 2013
                                     No. 12-40252
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ABELARDO NAVARRETE-REMBAO,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:11-CR-1263-1


Before JONES, DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Appellant, Abelardo Navarrete-Rembao (“Navarrete-Rembao”), pled guilty
to illegal reentry in violation of 8 U.S.C. §§ 326(a) and (b)(2). The district court
sentenced him at the bottom of the guidelines range to 51 months imprisonment.
Represented by a Federal Public Defender, Navarete-Rembao made no objection
to the sentence or the additional three year supervised release term.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40252     Document: 00512119019      Page: 2   Date Filed: 01/21/2013




                                  No. 12-40252

      On appeal, he first objects that the term of supervised release, which failed
to account for the newly issued sentencing guideline § 5D1.1(c)(stating that
ordinarily, a term of supervised release should not be imposed on a deportable
alien) amounted to an upward departure and should have been specifically
addressed as such both procedurally and substantively. Following this court’s
recent decision, his appeal brief concedes, these arguments are foreclosed.
United States v. Dominguez-Alvarado, 695 F.3d 324, 329 (5th Cir. 2012).
Consequently, there is no error, much less plain error that is the applicable test
here, on these arguments.
      In his reply brief only, appellant makes the broader assertion that the
court’s failure to specifically explain the term of supervised release was
reversible plain error. This court does not consider arguments raised for the
first time in reply briefs. United States v. Rodriguez, 602 F.3d 346, 360 (5th Cir.
2010).   Even if we did so, we would find no plain error because the
within-guidelines sentence, even as to supervised release, does not affect his
substantial rights or seriously affect the fairness, integrity or public reputation
of judicial proceedings. If Navarrete-Rembao is deported again, supervised
release will have no practical effect on him.
      Appellant’s additional issue seeking a third-level reduction in his
sentencing level is foreclosed, as he concedes, by United States v. Newsom,
515 F.3d 374, 378 (5th Cir. 2008).
                                                                    AFFIRMED.




                                        2